Citation Nr: 0604466	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-17 618	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder, secondary to a prolonged series of major life 
stressors as secondary to the service-connected cerebral 
vascular accident (CVA) and other service-connected 
disabilities.

2.  Entitlement to service connection for peripheral 
neuropathy and venous insufficiency, secondary to service-
connected stress fracture of toes on the right foot or 
residuals of CVA.  

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to an increased rating for residuals of a 
cerebral vascular accident.

5.  Entitlement to an increased rating for bilateral hearing 
loss.

6.  Entitlement to an increased rating for residuals of right 
toe stress fractures.

7.  Entitlement to an increased rating for hypertension and 
coronary artery diseaes, status post myocardial infarction 
with coronary artery bypass graft.

8.  Entitlement to an increased rating for duodenal ulcer and 
gastroesophageal reflux.

9.  Entitlement to an increased rating for ureterolithiasis.

10.  Entitlement to an increased rating for colon polyps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1981 and from November 1985 to October 1996, with additional 
unverified service from October 1973 to August 1977 and March 
1981 to November 1985.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.  

The issues of entitlement to increased ratings and 
entitlement to service connection for prostatitis have been 
withdrawn.




The appeals on the issues of entitlement to service 
connection for depressive disorder and peripheral neuropathy 
and venous insufficiency are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

On September 16, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal on the 
increased rating and service connection for prostatitis 
issues was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).

The appellant has withdrawn the appeal on the issues of 
entitlement to service connection for prostatitis and 
entitlement to increased ratings for residuals of a cerebral 
vascular accident; bilateral hearing loss; residuals of right 
toe stress fractures; hypertension and coronary artery 
diseaes, status post myocardial infarction with coronary 
artery bypass graft; duodenal ulcer and gastroesophageal 
reflux; ureterolithiasis; and colon polyps.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review those appeals and they 
are dismissed.


ORDER

The appeal on the issues of entitlement to service connection 
for prostatitis and entitlement to increased ratings for 
residuals of a cerebral vascular accident; bilateral hearing 
loss; residuals of right toe stress fractures; hypertension 
and coronary artery diseaes, status post myocardial 
infarction with coronary artery bypass graft; duodenal ulcer 
and gastroesophageal reflux; ureterolithiasis; and colon 
polyps are dismissed.


REMAND

A preliminary review of the record provides that these claims 
require additional development.  

The report of an April 1999 VA neurological examination 
provides that the examiner reviewed treatment records from 
Centennial Medical Center.  The claims file does not contain 
any treatment records from this facility.  This examination 
report also provides that the veteran received Social 
Security Insurance (SSI) benefits and had undergone some 
psychological testing in Fayetteville, Tennessee, in 
connection with those benefits.  The claims file does not 
contain any of the veteran's records from the Social Security 
Administration (SSA).  

Similarly, the report of an October 1999 VA psychiatric 
examination indicates that the examiner reviewed VA treatment 
records from the Alvin C. York VA Medical Center (ACYVAMC).  
The claims file does not contain any treatment records from 
this facility.  This examination report also states that the 
veteran had undergone a number of significant stressors since 
his discharge from the navy three years earlier, including 
retirement from a 24-year military career, [service-
connected] CVA, [service-connected] major heart surgery, 
financial difficulties and separation.  The report noted that 
during these three years the veteran had been referred for 
psychological treatment for depression prior to his 
cardiovascular crisis.  The Axis I diagnosis was depressive 
disorder, secondary to a prolonged series of major life 
stressors.  

The Board also observes that in December 1999, the RO 
requested follow-up VA examinations.  With respect to the 
veteran's psychiatric claim, the examinations were to 
determine all disabling residuals of any mental disorder that 
might be secondary to the veteran's stroke and coronary 
artery bypass grafting.  The claims file does not contain any 
indication that this examination occurred.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  

Accordingly, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain the veteran's 
medical records from Centennial Medical 
Center and the ACYVAMC, as identified in 
the April and October 1999 VA examination 
reports.  

2.  After obtaining any necessary 
authorization, obtain from the SSA the 
records pertinent to the veteran's award 
of Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Arrange for an examination to 
determine the nature, extent and etiology 
of any psychiatric disability that may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Following a review of the 
relevant medical evidence in the claims 
file, the medical history, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
opine:  (1) whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's depressive 
disorder is causally related to his 
service-connected CVA or service-
connected hypertension, coronary artery 
disease, status-post coronary artery by-
pass grafting; and (2) whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran has 
peripheral neuropathy or venous 
insufficiency as a result of his CVA or 
stress fractures of toes of the right 
foot.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Readjudicate the veteran's claims for 
service connection for depressive 
disorder, secondary to a prolonged series 
of major life stressors as secondary to 
the service-connected CVA and other 
service-connected disabilities; and 
service connection for peripheral 
neuropathy and venous insufficiency, 
secondary to service-connected stress 
fracture of toes on the right foot or 
residuals of CVA.  If any part of the 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


